Notice of Allowance
1.	This Office Action is in response to the Applicant’s communication filed on 12/09/2020. In virtue of this communication, claims 1-20 are currently patentable in this communication. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
3.	The drawings received on 02/15/2020 are accepted.

Priority
4.	Applicant’s claim for the benefit of the prior-filed applications 62/945486 and 63/007877 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Note to Potential Election/Restriction Requirement
5.	There are four independent claims 1, 16, 18 and 20 reciting the four different claimed scopes and/or inventions. Claims 1, 16, 18 and 20 are patentably distinguished. Since all of them are found allowable, restriction was withheld to exercise a compact prosecution.

Allowable Subject Matter
6.	Claims 1-20 are allowed.

7.	The following is a statement of reasons for the indication of allowable subject matter:
	Guba et al. Pub. No.: US 2011/0009107 A1 teach that parent or company or law enforcement could configure a mobile device application to define policy to monitory the mobile device usage by vehicle operators (see fig. 13); 
Saxena et al. Pub. No.: US 2015/0156061 A1 explain deep linking to mobile applications from one device to another device (see fig. 1-4);
Hodges et al. Pub. No.: US 2016/0006861 A1 disclose reporting mobile device usage activity (fig. 2-5);
Gerlach et al. Pub. No.: US 2016/0034238 A1 describe mirroring deep links between in vehicle head unit and mobile device (fig. 3-4);
Desineni et al. Pub. No.: US 2017/0046180 A1 demonstrate that developers develops an application specifying state to deep link and integrating routing library into the application so that user could download and install via developer portal  (see fig. 5-8); and
Ratias Pub. No.: US 2018/0234496 A1 teaches synchronizing content and information on multiple computing devices (see fig. 2-7).
	However, the prior art of record fails to anticipate the claim limitations or render the claimed limitations, as a whole, obvious, singly or in combination, particularly, a deep link between a monitoring device  and a monitored device via monitoring app to create rules for the monitored device and report or alert when violation occurred at the monitored device through the monitoring app to a server and the monitoring device as detailed in the independent claims and in light of fig. 2-7 & 11.

Contact Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN A HTUN whose telephone number is (571) 270-3190.  The examiner can normally be reached on Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAN HTUN/
Primary Examiner, Art Unit 2643